              Case 3:20-cv-06382-VC Document 31 Filed 11/25/20 Page 1 of 3



     JANINE OGANDO (CA Bar No. 165625)
 1   ogandolaw@gmail.com
     Ogando Law Offices
 2   47 Muth Drive
     Orinda, CA 94563
 3   Telephone: (925) 858-9401
 4   Attorneys for Plaintiff
     ATHENA STANFORD
 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               NORTHERN DISTRICT OF CALIFORNIA
 8

 9   ATHENA STANFORD, an individual,                Case No. 3:20-cv-06382-VC
10
            Plaintiff,
                                                    STIPULATION AND [PROPOSED] ORDER
11                                                  FOR A NEW HEARING DATE AND
     v.                                             RELATED DUE DATES
12

13   GENERAL INSURANCE COMPANY OF
     AMERICA, INC. (A SAFECO Company), a
14   New Hampshire corporation; SAFECO
15   INSURANCE COMPANY OF AMERICA,
     a New Hampshire corporation; LIBERTY
16   MUTUAL INSURANCE COMPANY, a
17   Massachusetts corporation and Does 1-100;

18          Defendants.
19

20

21

22

23

24

25

26
27

28
     {05685196.1}
              STIPULATION AND [PROPOSED] ORDER FOR A NEW HEARING DATE AND RELATED DUE DATES
                                           CASE NO. 3:20-CV-06382-VC
Case 3:20-cv-06382-VC Document 31 Filed 11/25/20 Page 2 of 3
               Case 3:20-cv-06382-VC Document 31 Filed 11/25/20 Page 3 of 3




                                               ECF ATTESTATION
 1

 2          Pursuant to N.D. Cal. Civ. R. 5-1(i)(3), I hereby attest that concurrence in the filing of this
 3   document has been obtained from each of the other Signatories.
 4

 5   Dated: November 24, 2020                      Respectfully Submitted,
                                                   OGANDO LAW OFFICES
 6

 7

 8                                                 By:    /s/ Janine C. Ogando
                                                           Janine C. Ogando
 9                                                         Attorneys for Plaintiff ATHENA STANFORD

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
     {05685196.1}                                   2
           STIPULATION AND [PROPOSED] ORDER FOR A NEW HEARING DATE AND RELATED DUE DATES
                                     CASE NO. 5:20-CV-00382-VKD (NC)
